


Exhibit 10.8

 

GRAPHIC [g163182kg01i001.jpg]

 

 

2007 INCENTIVE AWARD PLAN

 

ARTICLE 1.



PURPOSE

 

The purpose of the Accuray Incorporated 2007 Incentive Award Plan (the “Plan”)
is to promote the success and enhance the value of Accuray Incorporated by
linking the personal interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders.  The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
members of the Board, Employees, and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent.

 

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                                 “Award” means an Option, a Restricted Stock
award, a Stock Appreciation Right award, a Performance Share award, a
Performance Stock Unit award, a Dividend Equivalents award, a Stock Payment
award, a Deferred Stock award, a Restricted Stock Unit award, a Performance
Bonus Award, or a Performance-Based Award granted to a Participant pursuant to
the Plan.

 

2.2                                 “Award Agreement” means any written
agreement, contract, or other instrument or document evidencing an Award,
including through electronic medium.

 

2.3                                 “Board” means the Board of Directors of the
Company.

 

2.4                                 “Change in Control” means and includes each
of the following:

 

(a)                                  A transaction or series of transactions
(other than an offering of Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company

 

2007 INCENTIVE AWARD PLAN STD 7.1.10

 

ACCURAY CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.4(a) hereof or Section 2.4(c) hereof) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.4(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.6                                 “Committee” means the committee of the Board
described in Article 12 hereof.

 

2.7                                 “Company” means Accuray Incorporated, a
California corporation, or any successor corporation (including, without
limitation, the surviving corporation in any consolidation, merger or
reincorporation effected exclusively to change the domicile of the Company).

 

2

--------------------------------------------------------------------------------


 

2.8                                 “Consultant” means any consultant or adviser
if: (a) the consultant or adviser renders bona fide services to the Company or
any Subsidiary; (b) the services rendered by the consultant or adviser are not
in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (c) the consultant or adviser is a natural person
who has contracted directly with the Company or any Subsidiary to render such
services.

 

2.9                                 “Covered Employee” means an Employee who is,
or could be, a “covered employee” within the meaning of Section 162(m) of the
Code.

 

2.10                           “Deferred Stock” means a right to receive a
specified number of shares of Stock during specified time periods pursuant to
Section 8.5 hereof.

 

2.11                           “Disability” means that the Participant qualifies
to receive long-term disability payments under the Company’s long-term
disability insurance program, as it may be amended from time to time.

 

2.12                           “Dividend Equivalents” means a right granted to a
Participant pursuant to Section 8.3 hereof to receive the equivalent value (in
cash or Stock) of dividends paid on Stock.

 

2.13                           “Effective Date” shall have the meaning set forth
in Section 13.1 hereof.

 

2.14                           “Eligible Individual” means any person who is an
Employee, a Consultant or an Independent Director, as determined by the
Committee.

 

2.15                           “Employee” means any officer or other employee
(as defined in accordance with Section 3401(c) of the Code) of the Company or
any Subsidiary.

 

2.16                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.17                           “Fair Market Value” means, as of any given date,
(a) if Stock is traded on an exchange, the closing price of a share of Stock as
reported in the Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) for such date, or if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (b) if Stock is not traded on an exchange but is quoted on a
quotation system, the mean between the closing representative bid and asked
prices for the Stock on such date, or if no sale occurred on such date, the
first date immediately prior to such date on which sales prices or bid and asked
prices, as applicable, are reported by such quotation system; or (c) if Stock is
not publicly traded, the fair market value established by the Committee acting
in good faith.

 

2.18                           “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

 

2.19                           “Independent Director” means a member of the
Board who is not an Employee of the Company.

 

3

--------------------------------------------------------------------------------


 

2.20                           “Non-Employee Director” means a member of the
Board who qualifies as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3) under the Exchange Act, or any successor rule.

 

2.21                           “Non-Qualified Stock Option” means an Option that
is not intended to be an Incentive Stock Option.

 

2.22                           “Option” means a right granted to a Participant
pursuant to Article 5 hereof to purchase a specified number of shares of Stock
at a specified price during specified time periods.  An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

 

2.23                           “Participant” means any Eligible Individual who,
as a member of the Board, Consultant or Employee, has been granted an Award
pursuant to the Plan.

 

2.24                           “Performance-Based Award” means an Award granted
to selected Covered Employees pursuant to Section 8.7 hereof, but which is
subject to the terms and conditions set forth in Article 9 hereof.  All
Performance-Based Awards are intended to qualify as Qualified Performance-Based
Compensation.

 

2.25                           “Performance Bonus Award” has the meaning set
forth in Section 8.7 hereof.

 

2.26                           “Performance Criteria” means the criteria that
the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria that will be used to establish Performance Goals are limited to the
following: net earnings (either before or after interest, taxes, depreciation
and amortization), economic value-added, sales or revenue, net income (either
before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), cash flow return on
capital, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, return on sales, gross or net profit
margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings per share, price per share of Stock, and
market share, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group. 
The Committee shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.

 

2.27                           “Performance Goals” means, for a Performance
Period, the goals established in writing by the Committee for the Performance
Period based upon the Performance Criteria.  Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division, business unit, or an individual.  The Committee, in its discretion,
may, within the time prescribed by Section 162(m) of the Code, adjust or modify
the calculation of Performance Goals for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of

 

4

--------------------------------------------------------------------------------


 

the Company, or in response to, or in anticipation of, changes in applicable
laws, regulations, accounting principles, or business conditions.

 

2.28                           “Performance Period” means the one or more
periods of time, which may be of varying and overlapping durations, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance-Based Award.

 

2.29                           “Performance Share” means a right granted to a
Participant pursuant to Section 8.1 hereof, to receive Stock, the payment of
which is contingent upon achieving certain Performance Goals or other
performance-based targets established by the Committee.

 

2.30                           “Performance Stock Unit” means a right granted to
a Participant pursuant to Section 8.2 hereof, to receive Stock, the payment of
which is contingent upon achieving certain Performance Goals or other
performance-based targets established by the Committee.

 

2.31                           “Plan” means this Accuray Incorporated 2007
Incentive Award Plan, as it may be amended from time to time.

 

2.32                           “Public Trading Date” means the first date upon
which Stock is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.

 

2.33                           “Qualified Performance-Based Compensation” means
any compensation that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

 

2.34                           “Restricted Stock” means Stock awarded to a
Participant pursuant to Article 6 hereof that is subject to certain restrictions
and may be subject to risk of forfeiture.

 

2.35                           “Restricted Stock Unit” means an Award granted
pursuant to Section 8.6 hereof.

 

2.36                           “Securities Act” shall mean the Securities Act of
1933, as amended.

 

2.37                           “Stock” means the common stock of the Company, no
par value per share. “Stock” shall also include (i) the common stock of the
surviving corporation in any consolidation, merger or reincorporation effected
exclusively to change the domicile of the Company and (ii) such other securities
of the Company that may be substituted for Stock pursuant to Article 11 hereof.

 

2.38                           “Stock Appreciation Right” or “SAR” means a right
granted pursuant to Article 7 hereof to receive a payment equal to the excess of
the Fair Market Value of a specified number of shares of Stock on the date the
SAR is exercised over the Fair Market Value on the date the SAR was granted as
set forth in the applicable Award Agreement.

 

5

--------------------------------------------------------------------------------


 

2.39                           “Stock Payment” means (a) a payment in the form
of shares of Stock, or (b) an option or other right to purchase shares of Stock,
as part of any bonus, deferred compensation or other arrangement, made in lieu
of all or any portion of the compensation, granted pursuant to Section 8.4
hereof.

 

2.40                           “Subsidiary” means any “subsidiary corporation”
as defined in Section 424(f) of the Code and any applicable regulations
promulgated thereunder or any other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

 

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

 

3.1                                 Number of Shares.

 

(a)                                  Subject to Article 11 hereof and
Section 3.1(b) hereof, the aggregate number of shares of Stock which may be
issued or transferred pursuant to Awards under the Plan is 4,500,000.  In
addition to the foregoing, subject to Article 11 hereof, commencing on July 1,
2008 and on the first day of each fiscal year of the Company thereafter during
the term of the Plan, the aggregate number of shares of Stock which may be
issued or transferred pursuant to Awards under the Plan shall be increased by
that number of shares of Stock equal to the least of (i) three percent (3%) of
the Company’s outstanding shares on such date, (ii) 1,500,000 shares, or (iii) a
lesser amount determined by the Board.

 

(b)                                 To the extent that an Award terminates,
expires, or lapses for any reason, any shares of Stock subject to the Award
shall again be available for the grant of an Award pursuant to the Plan.  To the
extent permitted by applicable law or any exchange rule, shares of Stock issued
in assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary shall not
be counted against shares of Stock available for grant pursuant to this Plan. 
To the extent that a SAR is exercised for or settled in Stock, only the actual
number of shares issued upon such exercise or settlement shall be counted for
purposes of calculating the aggregate number of shares of Stock available for
issuance under the Plan as set forth in Section 3.1(a).  To the extent that a
SAR is exercised for or settled in cash, no shares underlying such SAR shall be
counted for purposes of calculating the aggregate number of shares of Stock
available for issuance under the Plan as set forth in Section 3.1(a).  The
payment of Dividend Equivalents in cash in conjunction with any outstanding
Awards shall not be counted against the shares available for issuance under the
Plan.  Notwithstanding the provisions of this Section 3.1(b), no shares of Stock
may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

 

6

--------------------------------------------------------------------------------


 

3.2                                 Stock Distributed.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.

 

3.3                                 Limitation on Number of Shares Subject to
Awards.  Notwithstanding any provision in the Plan to the contrary, and subject
to Article 11 hereof, the maximum number of shares of Stock with respect to one
or more Awards that may be granted to any one Participant during any calendar
year shall be 500,000 and the maximum amount that may be paid in cash during any
calendar year with respect to any Performance-Based Award (including, without
limitation, any Performance Bonus Award) shall be $1,000,000; provided, however,
that the foregoing limitations shall not apply prior to the Public Trading Date
and, following the Public Trading Date, the foregoing limitations shall not
apply until the earliest of: (a) the first material modification of the Plan
(including any increase in the number of shares reserved for issuance under the
Plan in accordance with Section 3.1 hereof); (b) the issuance of all of the
shares of Stock reserved for issuance under the Plan; (c) the expiration of the
Plan; (d) the first meeting of stockholders at which members of the Board are to
be elected that occurs after the close of the third calendar year following the
calendar year in which occurred the first registration of an equity security of
the Company under Section 12 of the Exchange Act; or (e) such other date
required by Section 162(m) of the Code and the rules and regulations promulgated
thereunder.

 

ARTICLE 4.

ELIGIBILITY AND PARTICIPATION

 

4.1                                 Eligibility.  Each Eligible Individual shall
be eligible to be granted one or more Awards pursuant to the Plan.

 

4.2                                 Participation.  Subject to the provisions of
the Plan, the Committee may, from time to time, select from among all Eligible
Individuals, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  No Eligible Individual shall have any right to
be granted an Award pursuant to this Plan.

 

4.3                                 Foreign Participants.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries operate or have Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which Subsidiaries shall be covered by the Plan;
(ii) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (iii) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable (any such subplans and/or modifications shall be attached to this Plan
as appendices); provided, however, that no such subplans and/or modifications
shall increase the share limitations contained in Sections 3.1 and 3.3 hereof;
and (v) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals.  Notwithstanding the foregoing, the

 

7

--------------------------------------------------------------------------------


 

Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law.

 

ARTICLE 5.

STOCK OPTIONS

 

5.1                                 General.  The Committee is authorized to
grant Options to Participants on the following terms and conditions:

 

(a)                                  Exercise Price.  The exercise price per
share of Stock subject to an Option shall be determined by the Committee and set
forth in the Award Agreement; provided, that, subject to Section 5.2(c) hereof,
the per share exercise price for any Option shall not be less than 100% of the
Fair Market Value of a share of Stock on the date of grant.

 

(b)                                 Time and Conditions of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part; provided that the term of any Option granted under the Plan
shall not exceed ten years.  The Committee shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of an
Option may be exercised.

 

(c)                                  Payment.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, the form of
payment, including, without limitation: (i) cash, (ii) shares of Stock held for
such period of time as may be required by the Committee in order to avoid
adverse accounting consequences and having a fair market value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or (iii) other property acceptable to the Committee (including
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; provided that payment of such proceeds is then made to the
Company upon settlement of such sale), and the methods by which shares of Stock
shall be delivered or deemed to be delivered to Participants.  Notwithstanding
any other provision of the Plan to the contrary, after the Public Trading Date,
no Participant who is a member of the Board or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option, or continue any extension of
credit with respect to the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.

 

(d)                                 Evidence of Grant.  All Options shall be
evidenced by an Award Agreement between the Company and the Participant.  The
Award Agreement shall include such additional provisions as may be specified by
the Committee.

 

8

--------------------------------------------------------------------------------


 

5.2                                 Incentive Stock Options.  Incentive Stock
Options shall be granted only to Employees and the terms of any Incentive Stock
Options granted pursuant to the Plan, in addition to the requirements of
Section 5.1 hereof, must comply with the provisions of this Section 5.2.

 

(a)                                  Expiration.  Subject to
Section 5.2(c) hereof, an Incentive Stock Option shall expire and may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(i)                                     Ten years from the date it is granted,
unless an earlier time is set in the Award Agreement;

 

(ii)                                  Three months after the Participant’s
termination of employment as an Employee other than by reason of the
Participant’s death or Disability; and

 

(iii)                               One year after the date of the Participant’s
termination of employment or service on account of Disability or death.  Upon
the Participant’s Disability or death, any Incentive Stock Options exercisable
at the Participant’s Disability or death may be exercised by the Participant’s
legal representative or representatives, by the person or persons entitled to do
so pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.

 

(b)                                 Dollar Limitation.  The aggregate Fair
Market Value (determined as of the time the Option is granted) of all shares of
Stock with respect to which Incentive Stock Options are first exercisable by a
Participant in any calendar year may not exceed $100,000 or such other
limitation as imposed by Section 422(d) of the Code, or any successor
provision.  To the extent that Incentive Stock Options are first exercisable by
a Participant in excess of such limitation, the excess shall be considered
Non-Qualified Stock Options.

 

(c)                                  Ten Percent Owners.  An Incentive Stock
Option may not be granted to any individual who, at the date of grant, owns
stock possessing more than ten percent of the total combined voting power of all
classes of Stock of the Company unless such Option is granted at a price that is
not less than 110% of Fair Market Value on the date of grant and the Option is
exercisable for no more than five years from the date of grant.

 

(d)                                 Notice of Disposition.  The Participant
shall give the Company prompt notice of any disposition of shares of Stock
acquired by exercise of an Incentive Stock Option within (i) two years from the
date of grant of such Incentive Stock Option or (ii) one year after the transfer
of such shares of Stock to the Participant.

 

(e)                                  Right to Exercise.  Except as set forth in
Section 5.2(a)(iii) above, during a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.

 

9

--------------------------------------------------------------------------------


 

(f)                                    Failure to Meet Requirements.  Any Option
(or portion thereof) purported to be an Incentive Stock Option, which, for any
reason, fails to meet the requirements of Section 422 of the Code shall be
considered a Non-Qualified Stock Option.

 

ARTICLE 6.

RESTRICTED STOCK AWARDS

 

6.1                                 Grant of Restricted Stock.  The Committee is
authorized to make Awards of Restricted Stock to any Participant selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Committee.  All Awards of Restricted Stock shall be evidenced by an Award
Agreement.

 

6.2                                 Issuance and Restrictions.  Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock).  These restrictions may lapse separately or in combination at
such times, pursuant to such circumstances, in such installments, or otherwise,
as the Committee determines at the time of the grant of the Award or thereafter.

 

6.3                                 Forfeiture.  Except as otherwise determined
by the Committee at the time of the grant of the Award or thereafter, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be
forfeited; provided, however, that, the Committee may (a) provide in any
Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will lapse in whole or in part in the event of
terminations resulting from specified causes, and (b) provide in other cases for
the lapse in whole or in part of restrictions or forfeiture conditions relating
to Restricted Stock.

 

6.4                                 Certificates for Restricted Stock. 
Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Committee shall determine.  If certificates representing shares of
Restricted Stock are registered in the name of the Participant, certificates
must bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, at its
discretion, retain physical possession of the certificate until such time as all
applicable restrictions lapse.

 

ARTICLE 7.

STOCK APPRECIATION RIGHTS

 

7.1                                 Grant of Stock Appreciation Rights.

 

(a)                                  A Stock Appreciation Right may be granted
to any Participant selected by the Committee.  A Stock Appreciation Right shall
be subject to such terms and conditions not

 

10

--------------------------------------------------------------------------------


 

inconsistent with the Plan as the Committee shall impose and shall be evidenced
by an Award Agreement.

 

(b)                                 A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of the Stock on the date the Stock Appreciation Right
is exercised over (B) the Fair Market Value of the Stock on the date the Stock
Appreciation Right was granted and (ii) the number of shares of Stock with
respect to which the Stock Appreciation Right is exercised, subject to any
limitations the Committee may impose.

 

7.2                                 Payment and Limitations on Exercise.

 

(a)                                  Subject to Section 7.2(b) below, payment of
the amounts determined under Sections 7.1(b) above shall be in cash, in Stock
(based on its Fair Market Value as of the date the Stock Appreciation Right is
exercised) or a combination of both, as determined by the Committee in the Award
Agreement.

 

(b)                                 To the extent any payment under
Section 7.1(b) hereof is effected in Stock, it shall be made subject to
satisfaction of all provisions of Article 5 above pertaining to Options.

 

ARTICLE 8.

 

OTHER TYPES OF AWARDS

 

8.1                                 Performance Share Awards.  Any Participant
selected by the Committee may be granted one or more Performance Share awards
which shall be denominated in a number of shares of Stock and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Participant.

 

8.2                                 Performance Stock Units.  Any Participant
selected by the Committee may be granted one or more Performance Stock Unit
awards which shall be denominated in unit equivalent of shares of Stock and/or
units of value including dollar value of shares of Stock and which may be linked
to any one or more of the Performance Criteria or other specific performance
criteria determined appropriate by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee.  In
making such determinations, the Committee shall consider (among such other
factors as it deems relevant in light of the specific type of award) the
contributions, responsibilities and other compensation of the particular
Participant.

 

11

--------------------------------------------------------------------------------

 

8.3                                 Dividend Equivalents.

 

(a)                                  Any Participant selected by the Committee
may be granted Dividend Equivalents based on the dividends declared on the
shares of Stock that are subject to any Award, to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the Committee. 
Such Dividend Equivalents shall be converted to cash or additional shares of
Stock by such formula and at such time and subject to such limitations as may be
determined by the Committee.

 

(b)                                 Dividend Equivalents granted with respect to
Options or SARs that are intended to be Qualified Performance-Based Compensation
shall be payable, with respect to pre-exercise periods, regardless of whether
such Option or SAR is subsequently exercised.

 

8.4                                 Stock Payments.  Any Participant selected by
the Committee may receive Stock Payments in the manner determined from time to
time by the Committee; provided, that unless otherwise determined by the
Committee such Stock Payments shall be made in lieu of base salary, bonus, or
other cash compensation otherwise payable to such Participant.  The number of
shares shall be determined by the Committee and may be based upon the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, determined on the date such Stock Payment is made
or on any date thereafter.

 

8.5                                 Deferred Stock.  Any Participant selected by
the Committee may be granted an award of Deferred Stock in the manner determined
from time to time by the Committee.  The number of shares of Deferred Stock
shall be determined by the Committee and may be linked to the Performance
Criteria or other specific performance criteria determined to be appropriate by
the Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee.  Stock underlying a Deferred Stock award
will not be issued until the Deferred Stock award has vested, pursuant to a
vesting schedule or performance criteria set by the Committee.  Unless otherwise
provided by the Committee, a Participant awarded Deferred Stock shall have no
rights as a Company stockholder with respect to such Deferred Stock until such
time as the Deferred Stock Award has vested and the Stock underlying the
Deferred Stock Award has been issued.

 

8.6                                 Restricted Stock Units.  The Committee is
authorized to make Awards of Restricted Stock Units to any Participant selected
by the Committee in such amounts and subject to such terms and conditions as
determined by the Committee.  At the time of grant, the Committee shall specify
the date or dates on which the Restricted Stock Units shall become fully vested
and nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee.  On the maturity date, the Company shall, subject to
Section 10.5(b) hereof, transfer to the Participant one unrestricted, fully
transferable share of Stock for each Restricted Stock Unit scheduled to be paid
out on such date and not previously forfeited.

 

12

--------------------------------------------------------------------------------


 

8.7                                 Performance Bonus Awards.  Any Participant
selected by the Committee may be granted a cash bonus (a “Performance Bonus
Award”) payable upon the attainment of Performance Goals that are established by
the Committee and relate to one or more of the Performance Criteria or other
specific performance criteria determined to be appropriate by the Committee, in
each case on a specified date or dates or over any period or periods determined
by the Committee.  Any such Performance Bonus Award paid to a Covered Employee
may be a Performance-Based Award and be based upon objectively determinable
bonus formulas established in accordance with Article 9 hereof.

 

8.8                                 Term.  Except as otherwise provided herein,
the term of any Award of  Performance Shares, Performance Stock Units, Dividend
Equivalents, Stock Payments, Deferred Stock or Restricted Stock Units shall be
set by the Committee in its discretion.

 

8.9                                 Exercise or Purchase Price.  The Committee
may establish the exercise or purchase price, if any, of any Award of
Performance Shares, Performance Stock Units, Deferred Stock, Stock Payments or
Restricted Stock Units; provided, however, that such price shall not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable state law.

 

8.10                           Exercise upon Termination of Employment or
Service.  An Award of Performance Shares, Performance Stock Units, Dividend
Equivalents, Deferred Stock, Stock Payments and Restricted Stock Units shall
only be exercisable or payable while the Participant is an Employee, Consultant
or a member of the Board, as applicable; provided, however, that the Committee
in its sole and absolute discretion may provide that an Award of Performance
Shares, Performance Stock Units, Dividend Equivalents, Stock Payments, Deferred
Stock or Restricted Stock Units may be exercised or paid subsequent to a
termination of employment or service, as applicable, or following a Change in
Control of the Company, or because of the Participant’s retirement, death or
Disability, or otherwise; provided, however, that any such provision with
respect to Performance Shares or Performance Stock Units shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.

 

8.11                           Form of Payment.  Payments with respect to any
Awards granted under this Article 8 shall be made in cash, in Stock or a
combination of both, as determined by the Committee.

 

8.12                           Award Agreement.  All Awards under this Article 8
shall be subject to such additional terms and conditions as determined by the
Committee and shall be evidenced by an Award Agreement.

 

ARTICLE 9.

PERFORMANCE-BASED AWARDS

 

9.1                                 Purpose.  The purpose of this Article 9 is
to provide the Committee the ability to qualify Awards other than Options and
SARs and that are granted pursuant to Articles 6 and 8

 

13

--------------------------------------------------------------------------------


 

hereof as Qualified Performance-Based Compensation.  If the Committee, in its
discretion, decides to grant a Performance-Based Award to a Covered Employee,
the provisions of this Article 9 shall control over any contrary provision
contained in Articles 6 or 8 hereof; provided, however, that the Committee may
in its discretion grant Awards to Covered Employees that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.

 

9.2                                 Applicability.  This Article 9 shall apply
only to those Covered Employees selected by the Committee to receive
Performance-Based Awards.  The designation of a Covered Employee as a
Participant for a Performance Period shall not in any manner entitle the
Participant to receive an Award for the period.  Moreover, designation of a
Covered Employee as a Participant for a particular Performance Period shall not
require designation of such Covered Employee as a Participant in any subsequent
Performance Period and designation of one Covered Employee as a Participant
shall not require designation of any other Covered Employees as a Participant in
such period or in any other period.

 

9.3                                 Procedures with Respect to Performance-Based
Awards.  To the extent necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles 6 or 8 hereof which may be granted to one or
more Covered Employees, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (a) designate
one or more Covered Employees, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(d) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period.  Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period.  In
determining the amount earned by a Covered Employee, the Committee shall have
the right to reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.

 

9.4                                 Payment of Performance-Based Awards.  Unless
otherwise provided in the applicable Award Agreement, a Participant must be
employed by the Company or a Subsidiary on the day a Performance-Based Award for
such Performance Period is paid to the Participant.  Furthermore, a Participant
shall be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved. 
In determining the amount earned under a Performance-Based Award, the Committee
may reduce or eliminate the amount of the Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.

 

9.5                                 Additional Limitations.  Notwithstanding any
other provision of the Plan, any Award which is granted to a Covered Employee
and is intended to constitute Qualified

 

14

--------------------------------------------------------------------------------


 

Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

ARTICLE 10.

PROVISIONS APPLICABLE TO AWARDS

 

10.1                           Stand-Alone and Tandem Awards.  Awards granted
pursuant to the Plan may, in the discretion of the Committee, be granted either
alone, in addition to, or in tandem with, any other Award granted pursuant to
the Plan.  Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

 

10.2                           Award Agreement.  Awards under the Plan shall be
evidenced by Award Agreements that set forth the terms, conditions and
limitations for each Award which may include the term of an Award, the
provisions applicable in the event the Participant’s employment or service
terminates, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Award.

 

10.3                           Limits on Transfer.  No right or interest of a
Participant in any Award may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or a Subsidiary, or shall be subject
to any lien, obligation, or liability of such Participant to any other party
other than the Company or a Subsidiary.  Except as otherwise provided by the
Committee, no Award shall be assigned, transferred, or otherwise disposed of by
a Participant other than by will or the laws of descent and distribution.  The
Committee by express provision in the Award or an amendment thereto may permit
an Award (other than an Incentive Stock Option) to be transferred to, exercised
by and paid to certain persons or entities related to the Participant, including
but not limited to members of the Participant’s family, charitable institutions,
or trusts or other entities whose beneficiaries or beneficial owners are members
of the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.

 

10.4                           Beneficiaries.  Notwithstanding Section 10.3
hereof, a Participant may, in the manner determined by the Committee, designate
a beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights

 

15

--------------------------------------------------------------------------------


 

pursuant to the Plan is subject to all terms and conditions of the Plan and any
Award Agreement applicable to the Participant, except to the extent the Plan and
Award Agreement otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee.  If the Participant is married and
resides in a community property state, a designation of a person other than the
Participant’s spouse as his or her beneficiary with respect to more than 50% of
the Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

 

10.5                           Stock Certificates; Book Entry Procedures.

 

(a)                                  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded.  All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.  In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements. The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.

 

(b)                                 Notwithstanding any other provision of the
Plan, unless otherwise determined by the Committee or required by any applicable
law, rule or regulation, the Company shall not deliver to any Participant
certificates evidencing shares of Stock issued in connection with any Award and
instead such shares of Stock shall be recorded in the books of the Company (or,
as applicable, its transfer agent or stock plan administrator).

 

10.6                           Paperless Exercise.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the exercise of Awards, such as a system using an internet
website or interactive voice response, then the paperless exercise of Awards by
a Participant may be permitted through the use of such an automated system.

 

10.7                           Recoupment.  Notwithstanding anything to the
contrary set forth in the Plan or any Award Agreement, in the event of a
restatement of incorrect financial results, the Board will

 

16

--------------------------------------------------------------------------------


 

review the conduct of executive officers in relation to the restatement.  If the
Board determines that an executive officer has engaged in misconduct, or
otherwise violated the Company’s Code of Conduct and Ethics for Employees,
Agents and Contractors, and that such misconduct or violation contributed to
such restatement, then the Board may, in its discretion, take appropriate action
to remedy the misconduct or violation, including, without limitation, seeking
reimbursement of any portion of any performance-based or incentive compensation
paid or awarded to the employee that is greater than would have been paid or
awarded if calculated based on the restated financial results, to the extent not
prohibited by governing law. For this purpose, the term “executive officer”
means executive offers as defined by the Securities Exchange Act of 1934, as
amended. Any such action by the Board would be in addition to any other actions
the Board of the Company may take under the Company’s policies, as modified from
time to time, or any actions imposed by law enforcement, regulators or other
authorities.  If the Board takes any such action, Participants shall be required
to reimburse the Company such amounts as directed by the Board, in its sole
discretion.

 

ARTICLE 11.

CHANGES IN CAPITAL STRUCTURE

 

11.1                           Adjustments.

 

(a)                                  In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation, spin-off,
recapitalization or other distribution (other than normal cash dividends) of
Company assets to stockholders, or any other change affecting the shares of
Stock or the share price of the Stock, the Committee shall make proportionate
adjustments to any or all of the following in order to reflect such change:
(a) the aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3 hereof); (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per share for any
outstanding Awards under the Plan.  Any adjustment affecting an Award intended
as Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.

 

(b)                                 In the event of any transaction or event
described in Section 11.1(a) hereof or any unusual or nonrecurring transactions
or events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Committee, in its sole and absolute
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

 

17

--------------------------------------------------------------------------------


 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights (and, for the avoidance of doubt, if as of the date of
the occurrence of the transaction or event described in this Section 11.1 the
Committee determines in good faith that no amount would have been attained upon
the exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, and in the number and kind of outstanding Restricted Stock or Deferred
Stock and/or in the terms and conditions of (including the grant or exercise
price), and the criteria included in, outstanding options, rights and awards and
options, rights and awards which may be granted in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

11.2                           Acceleration Upon a Change in Control. 
Notwithstanding Section 11.1 hereof, and except as may otherwise be provided in
any applicable Award Agreement or other written agreement entered into between
the Company and a Participant, if a Change in Control occurs and a Participant’s
Awards are not converted, assumed, or replaced by a successor entity, then
immediately prior to the Change in Control such Awards shall become fully
exercisable and all forfeiture restrictions on such Awards shall lapse.  Upon,
or in anticipation of, a Change in Control, the Committee may cause any and all
Awards outstanding hereunder to terminate at a specific time in the future,
including but not limited to the date of such Change in Control, and shall give
each Participant the right to exercise such Awards during a period of time as
the Committee, in its sole and absolute discretion, shall determine.  In the
event that the terms of any agreement between the Company or any Company
subsidiary or affiliate and a Participant contains provisions that conflict with
and are more restrictive than the provisions of this Section 11.2, this
Section 11.2 shall prevail and control and the more restrictive terms of such
agreement (and only such terms) shall be of no force or effect.

 

11.3                           No Other Rights.  Except as expressly provided in
the Plan, no Participant shall have any rights by reason of any subdivision or
consolidation of shares of stock of any class, the

 

18

--------------------------------------------------------------------------------


 

payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger, or consolidation of
the Company or any other corporation.  Except as expressly provided in the Plan
or pursuant to action of the Committee under the Plan, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares of Stock subject to an Award or
the grant or exercise price of any Award.

 

ARTICLE 12.

ADMINISTRATION

 

12.1                           Committee.  Unless and until the Board delegates
administration of the Plan to a Committee as set forth below, the Plan shall be
administered by the full Board, and for such purposes the term “Committee” as
used in this Plan shall be deemed to refer to the Board.  The Board, at its
discretion or as otherwise necessary to comply with the requirements of
Section 162(m) of the Code, Rule 16b-3 promulgated under the Exchange Act or to
the extent required by any other applicable rule or regulation, shall delegate
administration of the Plan to a Committee.  The Committee shall consist solely
of two or more members of the Board each of whom is an “outside director,”
within the meaning of Section 162(m) of the Code, a Non-Employee Director and an
“independent director” under the rules of The NASDAQ Global Market (or other
principal securities market on which shares of Stock are traded), provided that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.1 or
otherwise provided in the charter of the Committee.  Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Committee” as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 12.5 hereof.  In its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan except with respect to matters which under Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee.  The governance of the Committee shall be subject to the charter of
the Committee as approved by the Board.

 

12.2                           Action by the Committee.  Each member of the
Committee is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any officer or other employee of the
Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

12.3                           Authority of Committee.  Subject to any specific
designation in the Plan, the Committee has the exclusive power, authority and
discretion to:

 

19

--------------------------------------------------------------------------------


 

(a)                                  Designate Participants to receive Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Participant;

 

(c)                                  Determine the number of Awards to be
granted and the number of shares of Stock to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, or purchase price, any reload provision, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, any provisions related to non-competition and recapture of gain on an
Award, based in each case on such considerations as the Committee in its sole
discretion determines; provided, however, that the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in, cash, Stock, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

(f)                                    Prescribe the form of each Award
Agreement, which need not be identical for each Participant;

 

(g)                                 Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                                     Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and

 

(j)                                     Make all other decisions and
determinations that may be required pursuant to the Plan or as the Committee
deems necessary or advisable to administer the Plan.

 

12.4                           Decisions Binding.  The Committee’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any Award
Agreement and all decisions and determinations by the Committee with respect to
the Plan are final, binding, and conclusive on all parties.

 

12.5                           Delegation of Authority.  To the extent permitted
by applicable law, the Committee may from time to time delegate to a committee
of one or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards to Participants other than (a) senior
executives of the Company who are subject to Section 16 of the Exchange Act,
(b) Covered Employees, or (c) officers of the Company (or members of the Board)
to whom authority to grant or amend Awards has been delegated hereunder.  Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such

 

20

--------------------------------------------------------------------------------


 

delegation, and the Committee may at any time rescind the authority so delegated
or appoint a new delegatee.  At all times, the delegatee appointed under this
Section 12.5 shall serve in such capacity at the pleasure of the Committee.

 

ARTICLE 13.

 

EFFECTIVE AND EXPIRATION DATE

 

13.1                           Effective Date.  The Plan is effective as of the
date the Plan is approved by the Company’s stockholders (the “Effective Date”). 
The Plan will be deemed to be approved by the stockholders if it receives the
affirmative vote of the holders of a majority of the shares of stock of the
Company in accordance with applicable law and the applicable provisions of the
Company’s bylaws.

 

13.2                           Expiration Date.  The Plan will expire on, and no
Award may be granted pursuant to the Plan after, the tenth anniversary of the
date the Plan is approved by the Board.  Any Awards that are outstanding on the
tenth anniversary of the Effective Date shall remain in force according to the
terms of the Plan and the applicable Award Agreement.

 

ARTICLE 14.

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

14.1                           Amendment, Modification, and Termination. 
Subject to Section 15.14 hereof, with the approval of the Board, at any time and
from time to time, the Committee may terminate, amend or modify the Plan;
provided, however, that (a) to the extent necessary and desirable to comply with
any applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11 hereof), (ii) permits the
Committee to grant Options with an exercise price that is below Fair Market
Value on the date of grant, or (iii) permits the Committee to extend the
exercise period for an Option beyond ten years from the date of grant. 
Notwithstanding any provision in this Plan to the contrary, absent approval of
the stockholders of the Company, no Option may be amended to reduce the per
share exercise price of the shares subject to such Option below the per share
exercise price as of the date the Option is granted and, except as permitted by
Article 11 hereof, no Option may be granted in exchange for, or in connection
with, the cancellation or surrender of an Option having a higher per share
exercise price.

 

14.2                           Awards Previously Granted.  Except with respect
to amendments made pursuant to Section 15.14 hereof, no termination, amendment,
or modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.

 

21

--------------------------------------------------------------------------------

 

ARTICLE 15.

GENERAL PROVISIONS

 

15.1                           No Rights to Awards.  No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Committee is obligated to treat Eligible
Individuals, Participants or any other persons uniformly.

 

15.2                           No Stockholders Rights.  Except as otherwise
provided herein, a Participant shall have none of the rights of a stockholder
with respect to shares of Stock covered by any Award until the Participant
becomes the record owner of such shares of Stock.

 

15.3                           Withholding.  The Company or any Subsidiary shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s employment tax obligations)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of this Plan.  The Committee may in its
discretion and in satisfaction of the foregoing requirement allow a Participant
to elect to have the Company withhold shares of Stock otherwise issuable under
an Award (or allow the return of shares of Stock) having a Fair Market Value
equal to the sums required to be withheld.  Notwithstanding any other provision
of the Plan, the number of shares of Stock which may be withheld with respect to
the issuance, vesting, exercise or payment of any Award (or which may be
repurchased from the Participant of such Award within six months (or such other
period as may be determined by the Committee) after such shares of Stock were
acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

 

15.4                           No Right to Employment or Services.  Nothing in
the Plan or any Award Agreement shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate any Participant’s employment
or services at any time, nor confer upon any Participant any right to continue
in the employ or service of the Company or any Subsidiary.

 

15.5                           Unfunded Status of Awards.  The Plan is intended
to be an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Subsidiary.

 

15.6                           Indemnification.  To the extent allowable
pursuant to applicable law, each member of the Committee or of the Board shall
be indemnified and held harmless by the Company from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or

 

22

--------------------------------------------------------------------------------


 

proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

15.7                           Relationship to Other Benefits.  No payment
pursuant to the Plan shall be taken into account in determining any benefits
pursuant to any pension, retirement, savings, profit sharing, group insurance,
welfare or other benefit plan of the Company or any Subsidiary except to the
extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

 

15.8                           Expenses.  The expenses of administering the Plan
shall be borne by the Company and its Subsidiaries.

 

15.9                           Titles and Headings.  The titles and headings of
the Sections in the Plan are for convenience of reference only and, in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

15.10                     Fractional Shares.  No fractional shares of Stock
shall be issued and the Committee shall determine, in its discretion, whether
cash shall be given in lieu of fractional shares or whether such fractional
shares shall be eliminated by rounding up or down as appropriate.

 

15.11                     Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any Participant who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 under the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

15.12                     Government and Other Regulations.  The obligation of
the Company to make payment of awards in Stock or otherwise shall be subject to
all applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required.  The Company shall be under no obligation to
register pursuant to the Securities Act, as amended, any of the shares of Stock
paid pursuant to the Plan.  If the shares paid pursuant to the Plan may in
certain circumstances be exempt from registration pursuant to the Securities
Act, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

23

--------------------------------------------------------------------------------


 

15.13                     Governing Law.  The Plan and all Award Agreements
shall be construed in accordance with and governed by the laws of the State of
California.

 

15.14                     Section 409A.  To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions required by Section 409A of the Code.  To the extent applicable,
the Plan and Award Agreements shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Committee determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Committee may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Accuray Incorporated on January 15, 2007.

 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Accuray Incorporated on January 31, 2007.

 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to include Section 10.7 and such amendment was approved on
August 24, 2010.

 

 

 

/s/ Darren J. Milliken

 

Corporate Secretary — Darren J. Milliken

 

 

24

--------------------------------------------------------------------------------


 

ACCURAY INCORPORATED
2007 INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT

 

Accuray Incorporated, a Delaware corporation (the “Company”), pursuant to its
2007 Incentive Award Plan (the “Plan”), hereby grants to the holder listed below
(“Participant”), an option to purchase the number of shares of the Company’s
common stock (“Stock”), set forth below (the “Option”).  This Option is subject
to all of the terms and conditions set forth herein and in the Stock Option
Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and the
Plan, which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.

 

Participant:

 

 

 

Grant Date:

 

 

 

Exercise Price per Share:

 

 

 

Total Exercise Price:

 

 

 

Total Number of Shares Subject to the Option:

 

 

 

Expiration Date:*

 

 

--------------------------------------------------------------------------------

 

* Or three months after termination of employment/services; Or one year after
disability or death.

 

 

Type of Option:

 

 

 

Vesting Schedule:

The Option shall vest and become exercisable with respect to twenty-five percent
(25%) of the shares of Stock subject thereto on the first anniversary of the
Grant Date and with respect to an additional 1/48th of the shares of Stock
subject thereto on each monthly anniversary thereafter.

 

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.

 

ACCURAY INCORPORATED

 

 

 

By:

/s/ Derek A. Bertocci

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

ACCURAY INCORPORATED STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Accuray Incorporated, a
Delaware corporation (the “Company”), has granted to the Participant an option
under the Company’s 2007 Incentive Award Plan (as amended from time to time, the
“Plan”) to purchase the number of shares of Stock indicated in the Grant Notice.

 

ARTICLE I.



GENERAL

 

1.1                                 Defined Terms.  Wherever the following terms
are used in this Agreement they shall have the meanings specified below, unless
the context clearly indicates otherwise.  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.

 

(a)                                  “Termination of Consultancy” shall mean the
time when the engagement of the Participant as a Consultant to the Company or a
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, by resignation, discharge, death or retirement, but
excluding:  (a) terminations where there is a simultaneous employment or
continuing employment of the Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any Subsidiary.  The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy. 
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

(b)                                 “Termination of Directorship” shall mean the
time when the Participant, if he or she is or becomes an Independent Director,
ceases to be a Director for any reason, including, but not by way of limitation,
a termination by resignation, failure to be elected, death or retirement.  The
Board, in its sole and absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Directorship with respect to
Independent Directors.

 

(c)                                  “Termination of Employment” shall mean the
time when the employee-employer relationship between the Participant and the
Company or any Subsidiary is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding:  (a) terminations
where there is a simultaneous reemployment or continuing employment of the
Participant by the Company or any Subsidiary, and (b) terminations where there
is a simultaneous establishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company or any
Subsidiary.  The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Employment; provided, however,
that, if this Option is an Incentive Stock Option, unless otherwise determined
by the Committee in its discretion, a leave of absence, change in status from an
employee to an independent contractor or other change in the employee-employer

 

A-1

--------------------------------------------------------------------------------


 

relationship shall constitute a Termination of Employment if, and to the extent
that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section.

 

(d)                                 “Termination of Services” shall mean the
Participant’s Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable.

 

1.2                                 Incorporation of Terms of Plan.  The Option
is subject to the terms and conditions of the Plan which are incorporated herein
by reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.


GRANT OF OPTION

 

2.1                                 Grant of Option.  In consideration of the
Participant’s past and/or continued employment with or service to the Company or
a Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to the Participant the Option to purchase any part or all of
an aggregate of the number of shares of Stock set forth in the Grant Notice,
upon the terms and conditions set forth in the Plan and this Agreement.  Unless
designated as a Non-Qualified Stock Option in the Grant Notice, the Option shall
be an Incentive Stock Option to the maximum extent permitted by law.

 

2.2                                 Exercise Price.  The exercise price of the
shares of Stock subject to the Option shall be as set forth in the Grant Notice,
without commission or other charge; provided, however, that the price per share
of the shares of Stock subject to the Option shall not be less than 100% of the
Fair Market Value of a share of Stock on the Grant Date.  Notwithstanding the
foregoing, if this Option is designated as an Incentive Stock Option and the
Participant owns (within the meaning of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
any “subsidiary corporation” of the Company or any “parent corporation” of the
Company (each within the meaning of Section 424 of the Code), the price per
share of the shares of Stock subject to the Option shall not be less than 110%
of the Fair Market Value of a share of Stock on the Grant Date.

 

2.3                                 Consideration to the Company.  In
consideration of the grant of the Option by the Company, the Participant agrees
to render faithful and efficient services to the Company or any Subsidiary. 
Nothing in the Plan or this Agreement shall confer upon the Participant any
right to continue in the employ or service of the Company or any Subsidiary or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and the Participant.

 

ARTICLE III.


PERIOD OF EXERCISABILITY

 

3.1                                 Commencement of Exercisability.

 

(a)                                  Subject to Sections 3.2, 3.3, 5.11 and
5.14, the Option shall become vested and exercisable in such amounts and at such
times as are set forth in the Grant Notice.

 

A-2

--------------------------------------------------------------------------------


 

(b)                                 No portion of the Option which has not
become vested and exercisable at the date of the Participant’s Termination of
Employment, Termination of Directorship or Termination of Consultancy shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Committee or as set forth in a written agreement between the Company and the
Participant.

 

3.2                                 Duration of Exercisability.  The
installments provided for in the vesting schedule set forth in the Grant Notice
are cumulative.  Each such installment which becomes vested and exercisable
pursuant to the vesting schedule set forth in the Grant Notice shall remain
vested and exercisable until it becomes unexercisable under Section 3.3.

 

3.3                                 Expiration of Option.  The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)                                  The expiration of ten years from the Grant
Date;

 

(b)                                 If this Option is designated as an Incentive
Stock Option and the Participant owned (within the meaning of Section 424(d) of
the Code), at the time the Option was granted, more than 10% of the total
combined voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the expiration of five years
from the Grant Date;

 

(c)                                  The expiration of three-months from the
date of the Participant’s Termination of Services, unless such termination
occurs by reason of the Participant’s death or Disability; or

 

(d)                                 The expiration of one year from the date of
the Participant’s Termination of Services by reason of the Participant’s death
or Disability.

 

The Participant acknowledges that an Incentive Stock Option exercised more that
three months after the Participant’s Termination of Employment, other than by
reason of death or Disability, will be taxed as a Non-Qualified Stock Option.

 

3.4                                 Special Tax Consequences.  The Participant
acknowledges that, to the extent that the aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options, including the Option (if applicable),
are exercisable for the first time by the Participant in any calendar year
exceeds $100,000, the Option and such other options shall be Non-Qualified Stock
Options to the extent necessary to comply with the limitations imposed by
Section 422(d) of the Code.  The Participant further acknowledges that the
rule set forth in the preceding sentence shall be applied by taking the Option
and other “incentive stock options” into account in the order in which they were
granted, as determined under Section 422(d) of the Code and the Treasury
Regulations thereunder.

 

ARTICLE IV.


EXERCISE OF OPTION

 

4.1                                 Person Eligible to Exercise.  Except as
provided in Section 5.2(b), during the lifetime of the Participant, only the
Participant may exercise the Option or any portion thereof.  After the death of
the Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.3, be exercised by the
Participant’s personal representative or by any person empowered to do so under
the deceased the Participant’s will or under the then applicable laws of descent
and distribution.

 

A-3

--------------------------------------------------------------------------------


 

4.2                                 Partial Exercise.  Any exercisable portion
of the Option or the entire Option, if then wholly exercisable, may be exercised
in whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3.

 

4.3                                 Manner of Exercise.  The Option, or any
exercisable portion thereof, may be exercised solely by delivery to the
Secretary of the Company (or any third party administrator or other person or
entity designated by the Company) of all of the following prior to the time when
the Option or such portion thereof becomes unexercisable under Section 3.3:

 

(a)                                  An Exercise Notice in a form specified by
the Committee, stating that the Option or portion thereof is thereby exercised,
such notice complying with all applicable rules established by the Committee;

 

(b)                                 The receipt by the Company of full payment
for the shares of Stock with respect to which the Option or portion thereof is
exercised, including payment of any applicable withholding tax, which may be in
one or more of the forms of consideration permitted under Section 4.4;

 

(c)                                  Any other written representations as may be
required in the Committee’s reasonable discretion to evidence compliance with
the Securities Act or any other applicable law rule, or regulation; and

 

(d)                                 In the event the Option or portion thereof
shall be exercised pursuant to Section 4.1 by any person or persons other than
the Participant, appropriate proof of the right of such person or persons to
exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4                                 Method of Payment.  Payment of the exercise
price shall be by any of the following, or a combination thereof, at the
election of the Participant:

 

(a)                                  Cash;

 

(b)                                 Check;

 

(c)                                  With the consent of the Committee, delivery
of a notice that the Participant has placed a market sell order with a broker
with respect to shares of Stock then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate exercise
price; provided, that payment of such proceeds is then made to the Company at
such time as may be required by the Company, but in any event not later than the
settlement of such sale;

 

(d)                                 With the consent of the Committee, surrender
of other shares of Stock which have a fair market value on the date of surrender
equal to the aggregate exercise price of the shares of Stock with respect to
which the Option or portion thereof is being exercised;

 

(e)                                  With the consent of the Committee,
surrendered shares of Stock issuable or transferable upon the exercise of the
Option having a fair market value on the date of exercise equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised; or

 

A-4

--------------------------------------------------------------------------------


 

(f)                                    With the consent of the Committee,
property of any kind which constitutes good and valuable consideration.

 

4.5                                 Conditions to Issuance of Stock
Certificates.  The shares of Stock deliverable upon the exercise of the Option,
or any portion thereof, may be either previously authorized but unissued shares
of Stock or issued shares of Stock which have then been reacquired by the
Company.  Such shares of Stock shall be fully paid and nonassessable.  The
Company shall not be required to issue or deliver any shares of Stock purchased
upon the exercise of the Option or portion thereof prior to fulfillment of all
of the following conditions:

 

(a)                                  The admission of such shares of Stock to
listing on all stock exchanges on which such Stock is then listed;

 

(b)                                 The completion of any registration or other
qualification of such shares of Stock under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable;

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee
shall, in its absolute discretion, determine to be necessary or advisable;

 

(d)                                 The receipt by the Company of full payment
for such shares of Stock, including payment of any applicable withholding tax,
which may be in one or more of the forms of consideration permitted under
Section 4.4; and

 

(e)                                  The lapse of such reasonable period of time
following the exercise of the Option as the Committee may from time to time
establish for reasons of administrative convenience.

 

4.6                                 Rights as Stockholder.  The holder of the
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares of Stock purchasable upon the exercise
of any part of the Option unless and until such shares of Stock shall have been
issued by the Company to such holder (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares of Stock are issued, except as
provided in Section 11.1 of the Plan.

 

ARTICLE V.


OTHER PROVISIONS

 

5.1                                 Administration.  The Committee shall have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon Participant, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the Option.

 

A-5

--------------------------------------------------------------------------------


 

5.2                                 Option Not Transferable.

 

(a)                                  Subject to Section 5.2(b), the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed.  Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

(b)                                 Notwithstanding any other provision in this
Agreement, with the consent of the Committee, the Participant may transfer the
Option (or any portion thereof) to any one or more Permitted Transferees (as
defined below), subject to the following terms and conditions:  (i) any portion
of the Option transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution; (ii) any portion of the Option which is transferred to
a Permitted Transferee shall continue to be subject to all the terms and
conditions of the Option as applicable to the Participant (other than the
ability to further transfer the Option); and (iii) the Participant and the
Permitted Transferee shall execute any and all documents requested by the
Committee, including, without limitation documents to (A) confirm the status of
the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer.  For purposes of this Section 5.2(b), “Permitted
Transferee” shall mean, with respect to a Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons (or the Participant) control the management of assets,
charitable institutions, or trusts or other entities whose beneficiaries or
beneficial owners are these persons (or the Participant) and/or charitable
institutions, and any other entity in which these persons (or the Participant)
own more than fifty percent of the voting interests, or any other transferee
specifically approved by the Committee after taking into account any state or
federal tax or securities laws applicable to transferable Options. 
Notwithstanding the foregoing, (i) in no event shall the Option be transferable
by the Participant to a third party (other than the Company) for consideration,
and (ii) no transfer of an Incentive Stock Option will be permitted to the
extent that such transfer would cause the Incentive Stock Option to fail to
qualify as an “incentive stock option” under Section 422 of the Code.

 

5.3                                 Adjustments.  The Participant acknowledges
that the Option is subject to adjustment, modification and termination in
certain events as provided in this Agreement and Article 11 of the Plan.

 

5.4                                 Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the address given beneath the signature of
the Company’s authorized officer on the Grant Notice, and any notice to be given
to Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice.  By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.4.  Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with

 

A-6

--------------------------------------------------------------------------------


 

postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

5.5                                 Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

5.6                                 Governing Law; Severability.  The laws of
the State of California shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

5.7                                 Conformity to Securities Laws.  The
Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

5.8                                 Amendments, Suspension and Termination.  To
the extent permitted by the Plan, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board, provided, that, except as may otherwise
be provided by the Plan, no amendment, modification, suspension or termination
of this Agreement shall adversely effect the Option in any material way without
the prior written consent of the Participant.

 

5.9                                 Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth in
Section 5.2, this Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.

 

5.10                           Notification of Disposition.  If this Option is
designated as an Incentive Stock Option, Participant shall give prompt notice to
the Company of any disposition or other transfer of any shares of Stock acquired
under this Agreement if such disposition or transfer is made (a) within two
years from the Grant Date with respect to such shares of Stock or (b) within one
year after the transfer of such shares of Stock to Participant.  Such notice
shall specify the date of such disposition or other transfer and the amount
realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.

 

5.11                           Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Option
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule

 

5.12                           Entire Agreement.  The Plan, the Grant Notice and
this Agreement (including all Exhibits thereto) constitute the entire agreement
of the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

A-7

--------------------------------------------------------------------------------


 

5.13                           Section 409A.  This Option is not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (“Section 409A”).  However, notwithstanding any other
provision of the Plan, this Agreement or the Grant Notice, if at any time the
Committee determines that the Option (or any portion thereof) may be subject to
Section 409A, the Committee shall have the right, in its sole discretion, to
adopt such amendments to the Plan, this Agreement or the Grant Notice or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Committee determines
are necessary or appropriate either for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

 

A-8

--------------------------------------------------------------------------------

 

[g163182kg07i001.jpg]

 

2007 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

 

Accuray Incorporated, a Delaware corporation (the “Company”), pursuant to its
2007 Incentive Award Plan (the “Plan”), hereby grants to the individual listed
below (“Participant”), the following award of Restricted Stock Units (“RSUs”). 
This Restricted Stock Unit is subject to all of the terms and conditions set
forth herein and in the Restricted Stock Unit Agreement attached hereto as
Appendix A (the “Restricted Stock Unit Agreement”) and in the Plan, each of
which are incorporated herein by reference.  All capitalized terms used and not
otherwise defined in this Grant Notice or the Restricted Stock Unit Agreement
shall have the meanings ascribed to such terms in the Plan unless the context
clearly indicates otherwise.

 

Participant:

 

Grant Date:

 

Number of RSUs:

 

Standard Vesting Schedule:  Subject to the Participant’s continued service as an
Employee, Consultant or Director through the applicable vesting date (each such
date, a “Vesting Date”), the RSUs shall vest as follows:

 

(i)                                     Twenty-five (25%) of the RSUs shall vest
on the first anniversary of the Grant Date;

(ii)                                  Twenty-five (25%) of the RSUs shall vest
on the second anniversary of the Grant Date;

(iii)                               Twenty-five (25%) of the RSUs shall vest on
the third anniversary of the Grant Date; and

(iv)                              Twenty-five (25%) of the RSUs shall vest on
the fourth anniversary of the Grant Date.

 

Termination of RSUs:  In the event that the Participant ceases to be an
Employee, Consultant or Independent Director for any reason prior to the
applicable Vesting Date, all RSUs that have not vested as of the date of such
termination shall thereupon automatically be forfeited by the Participant as of
such date of termination without payment of any consideration therefor.

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Unit Agreement and this Grant Notice.  Participant has reviewed the Restricted
Stock Unit Agreement, the Plan and this Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Restricted
Stock Unit Agreement and the Plan.  Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan, this Grant Notice or the Restricted
Stock Unit Agreement.

 

 

ACCURAY INCORPORATED:

 

 

 

By:

/s/ Derek A. Bertocci

 

Title:

Chief Financial Officer

 

 

RSU AGREEMENT STD

 

ACCURAY CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

[g163182kg07i002.jpg]

 

APPENDIX A
TO RESTRICTED STOCK UNIT GRANT NOTICE

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant.  Pursuant to the Restricted
Stock Unit Grant Notice (the “Grant Notice”) to which this Restricted Stock Unit
Agreement (the “Agreement”) is attached, Accuray Incorporated, a Delaware
corporation (the “Company”), has granted to the Participant an award of
%%TOTAL_SHARES_GRANTED%-% RSUs under the Company’s 2007 Incentive Award Plan
(the “Plan”) as set forth in the Grant Notice, subject to all of the terms and
conditions contained in this Agreement and the Plan.  All capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Plan and the Grant Notice unless the context clearly indicates otherwise.

 

2.                                       Vesting and Termination.    The RSUs
shall vest and shall terminate as set forth in the Grant Notice.  In the event
of a termination of the Participant’s status as an Employee, Consultant or
Independent Director for any reason prior to the applicable Vesting Date, all
RSUs that have not vested as of the date of such termination shall thereupon
automatically be forfeited by the Participant as of such date of termination
without payment of any consideration therefor.  RSUs which are not vested as of
the date of such termination shall not thereafter become vested.

 

3.                                       RSUs.  As of the applicable Vesting
Date, each RSU that vests on such date shall represent the right to receive
payment, in accordance with Section 4 below, in the form of one share of Stock. 
Unless and until an RSU vests, the Participant will have no right to payment in
respect of any such RSU.  Prior to actual payment in respect of any vested RSU,
such RSU will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.

 

4.                                       Payment after Vesting; Code
Section 409A.  Payment in respect of any RSUs that vest in accordance herewith
shall be made to the Participant (or in the event of the Participant’s death, to
the Participant’s estate) in whole shares of Stock as soon as practicable after
the applicable Vesting Date, but in no event later than sixty (60) days, after
such Vesting Date (for the avoidance of doubt, this deadline is intended to
comply with the “short-term deferral” exemption from Section 409A of the Code).

 

5.                                       Tax Withholding.  The Company shall
have the authority and the right to deduct or withhold, or to require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the RSUs.  Unless otherwise determined
by the Committee, the Company shall, in satisfaction of the foregoing
requirement, withhold shares of Stock otherwise issuable in respect of any RSUs
having a Fair Market Value equal to the sums required to be withheld, and the
Participant hereby agrees to such withholding of shares.

 

6.                                       Rights as Shareholder.  Neither the
Participant nor any person claiming under or through the Participant will have
any of the rights or privileges of a shareholder of the Company in respect of
any shares of Stock that may become deliverable hereunder unless and until
certificates representing such shares of Stock shall have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or any person claiming under or through the
Participant.

 

7.                                       Non-Transferability.  Unless
transferred to a Permitted Transferee (as defined below), RSUs may not be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution.  For purposes of this Section 7, “Permitted
Transferee” shall mean, with respect to a Participant,

 

RSU AGREEMENT

 

ACCURAY CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 

certain persons or entities related to the Participant, including but not
limited to members of the Participant’s family, charitable institutions or
trusts or other entities whose beneficiaries or beneficial owners are members of
Participant’s family and/or charitable institutions, or to such other persons or
entities as may be expressly approved by the Committee, pursuant to any such
conditions and procedures the Committee may require.  Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

8.                                       Distribution of Stock.  Notwithstanding
anything herein to the contrary, no payment shall be made under this Agreement
in the form of shares of Stock prior to the fulfillment of all of the following
conditions:  (i) the admission of such shares to listing on all stock exchanges
on which the Stock is then listed, (ii) the completion of any registration or
other qualification of such shares under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, (iii) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Committee shall, in its absolute discretion, determine to be necessary or
advisable and (iv) the lapse of any such reasonable period of time following the
Vesting Date as the Committee may from time to time establish for reasons of
administrative convenience.  All certificates delivered pursuant to this
Agreement shall be subject to any stop-transfer orders and other restrictions as
the Committee deems necessary or advisable to comply with federal, state, or
local securities or other laws, rules and regulations and the rules of any
national securities exchange or automated quotation system on which the shares
of Stock are listed, quoted, or traded.  The Committee may place legends on any
certificate to reference restrictions applicable to the shares of Stock.  In
addition to the terms and conditions provided herein, the Committee may require
that the Participant make such covenants, agreements, and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. The Committee shall have the right to
require the Participant to comply with any timing or other restrictions with
respect to the settlement of any RSUs pursuant to this Agreement, including a
window-period limitation, as may be imposed in the discretion of the Committee. 
Any shares of Stock distributed pursuant to this Agreement may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased on the open market.  No fractional shares shall be issued and the
Committee shall determine, in its sole discretion, whether cash shall be given
in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

 

9.                                       No Effect on Employment.  Nothing in
this Agreement or in the Plan shall confer upon the Participant any right to
continue to serve as an Employee, Consultant, member of the Board or other
service provider of the Company or any of its Subsidiaries.

 

10.                                 Severability.  In the event that any
provision in this Agreement is held invalid or unenforceable, such provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of this Agreement,
which shall remain in full force and effect.

 

11.                                 Tax Consultation.  The Participant
understands that the Participant may suffer adverse tax consequences in
connection with the RSUs granted pursuant to this Agreement.  The Participant
represents that the Participant has consulted with any tax consultants that the
Participant deems advisable in connection with the RSUs and that the Participant
is not relying on the Company for tax advice.

 

3

--------------------------------------------------------------------------------


 

12.                                 Amendments, Suspension and Termination.  To
the extent permitted by the Plan, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board.

 

13.                                 Conformity to Securities Laws.  The
Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and all applicable state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

14.                                 Limitations Applicable to Section 16
Persons.  Notwithstanding any other provision of the Plan or this Agreement, if
the Participant becomes subject to Section 16 of the Exchange Act, the Plan, the
RSUs and this Agreement shall be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

15.                                 Code Section 409A.  The RSUs are not
intended to constitute or provide for “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (“Section 409A”).  However,
notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, if at any time the Committee determines that the RSUs (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right, in
its sole discretion, to adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate either for the RSUs to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.  Nothing herein shall, or shall be construed so as to, limit
the generality of Section 15.14 of the Plan.

 

16.                                 Adjustments.  The Participant acknowledges
that the RSUs are subject to modification and termination in certain events as
provided in this Agreement and Article 11 of the Plan.

 

17.                                 Notices.  Notices required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to the Participant to his or her
address shown in the Company records, and to the Company at its principal
executive office.

 

18.                                 Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

 

19.                                 Governing Law.  The laws of the State of
California shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

 

Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

4

--------------------------------------------------------------------------------
